UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueNew YorkNY (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end:04/30/2013 Date of reporting period: 10/31/2012 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended October 31, 2012 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. SEMI-ANNUAL REPORT October 31, 2012 For additional information call Toll Free: (877) - CHINA35 (877) - 244-6235 360 Funds SEMI-ANNUAL REPORT Information About Your Fund’s Expenses (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees and exchange fees; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees; and other Fund expenses. The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The table below illustrates an example investment of $1,000 at the beginning of the period and held for the entire period of 05/01/12 through 10/31/12. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Actual Expenses The first section of the table provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first row under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the six month period ended October 31, 2012 Beginning Ending Account Account Value Value Expenses Paid During 05/01/12 10/31/12 Period* Actual Fund Return (in parentheses) The USX China Fund Class A (-38.56%) $ $ $ The USX China Fund Class C (-38.36%) Beginning Ending Account Account Value Value Expenses Paid During 05/01/12 10/31/12 Period* Hypothetical 5% Fund Return The USX China Fund Class A $ $ $ The USX China Fund Class C *Expenses are equal to the Fund’s expense ratios of 2.25% and 3.00% for The USX China Fund Class A and Class C shares, respectively; multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-877-244-6235. Please read it carefully before you invest or send money. 360 Funds The USX China Fund SCHEDULE OF INVESTMENTS October 31, 2012 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value COMMON STOCK - (78.46%) ADVERTISING (5.21%) ChinaNet Online Holdings, Inc. * $ AGRICULTURE (2.80%) Asia Green Agriculture Corp. * F Southern China Livestock, Inc. * F Δ BIOTECHNOLOGY (8.20%) Sinovac Biotech Ltd. * BUILDING MATERIALS (7.30%) China Infrastructure Construction Corp.* F - China Wood, Inc. * F CHEMICALS (2.43%) Changda International Holdings, Inc. * COAL (4.52%) L & L Energy, Inc. * COMMERCIAL SERVICES (0.30%) China Redstone Group, Inc. * F DIVERSIFIED FINANCIAL SERVICES (8.03%) Noah Holdings Ltd. - ADR ELECTRICAL COMPONENTS & EQUIPMENT (4.65%) Yingli Green Energy Holding Co. Ltd. * ENERGY (1.27%) JA Solar Holdings Co. Ltd. * FOOD & BEVERAGE (7.54%) Emerald Dairy, Inc. * Oriental Dragon Corp. * F Δ Yanglin Soybean, Inc. * INTERNET (3.51%) Linktone Ltd. * Moqizone Holding Corp. * F 360 Funds The USX China Fund SCHEDULE OF INVESTMENTS October 31, 2012 (Unaudited) SEMI-ANNUAL REPORT Shares Fair Value COMMON STOCK - (78.46%) (continued) OIL & GAS (7.96%) CNOOC Ltd. - ADR $ Longwei Petroleum Investment Holding Ltd. * PetroChina Co. Ltd. - ADR RETAIL (1.70%) Lentuo International, Inc. - ADR * SEMICONDUCTORS (3.63%) ReneSola Ltd. * SOFTWARE (4.64%) Shanda Games Ltd. TELECOMMUNICATIONS (4.77%) Alcatel-Lucent * TOTAL COMMON STOCK (Cost $1,705,532) PREFERRED STOCK - (10.73%) BUILDING MATERIALS (8.95%) China Wood, Inc. * F FOOD & BEVERAGE (0.00%) China Nutrifruit Group Ltd. * F - INTERNET (1.78%) Moqizone Holding Corp. * F 70 TOTAL PREFERRED STOCK (Cost $520,000) 360 Funds The USX China Fund SCHEDULE OF INVESTMENTS October 31, 2012 (Unaudited) SEMI-ANNUAL REPORT Expiration Date - Exercise Price Warrants Fair Value WARRANTS - (0.00%) American Lorain Corp. A * 05/02/15 - $3.00 $ - American Lorain Corp. B * 11/20/13 - $3.00 - Asia Green Agriculture Corp.* F 08/20/13 - $3.78 - China Infrastructure Construction Corp. * F 03/05/13 - $6.00 - China Nutrifruit Group Ltd. * F 10/08/13 - $3.30 - China Redstone Group, Inc. * F 02/23/14 - $4.10 - China Wood, Inc. * F 09/01/15 - $4.80 - ChinaNet Online Holdings, Inc. B * 08/20/14 - $3.75 - HQ Sustainable Maritime Industries, Inc. * F 08/13/15 - $4.5156 - L & L Energy, Inc. * 11/06/14 - $5.62 - Oriental Dragon Corp. * F Δ 10/22/14 - $6.00 - Rodobo International, Inc. * F 06/17/15 - $3.50 - SinoCoking Coal and Coke Chemical Industries, Inc. * 03/10/15 - $12.00 - SinoHub, Inc. B * 09/10/13 - $3.00 - Southern China Livestock, Inc. * F Δ 03/28/14 - $5.50 - TOTAL WARRANTS (Cost $0) - SHORT TERM INVESTMENTS - (11.82%) Shares Fair Value Federated Prime Cash Obligations Fund, 0.14% ** (Cost $130,157) TOTAL INVESTMENTS (Cost $2,355,689) - 101.01% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (1.01)% ) NET ASSETS - 100% $ *Non-income producing security. ** Rate shown represents the rate at October 31, 2012, is subject to change and resets daily. ADR - American Depositary Receipt. FThis security was valued at fair value as determined by the Adviser using procedures approved by the Board of Trustees. The total fair value of such securities at October 31, 2012 is $316,237 which represents 29.01% of total net assets. These securities are classified as either level 2 or level 3 of the fair value hierarchy. For details relating to each fair valued security, please see Note 1. ΔNo longer restricted from sale, but not publicly traded as of October 31, 2012. The accompanying notes are an integral part of these financial statements. 360 Funds STATEMENT OF ASSETS AND LIABILITIES - October 31, 2012 (Unaudited) SEMI-ANNUAL REPORT The USX China Fund Assets: Investments, at fair value (cost: $2,355,689) $ Receivables: Dividends and interest Prepaid expenses Due from Advisor Total assets Liabilities: Payables: Investments purchased Distribution fees Due to Administrator Other liabilities and accrued expenses Total liabilities Net Assets $ Net Assets consist of: Common stock $ Additional paid-in capital Accumulated net investment loss ) Accumulated realized loss on investments ) Net unrealized depreciation on investments ) Total Net Assets (1,161,115 shares outstanding; unlimited shares of $0.001 par value authorized) $ Class A shares: Net Assets applicable to 1,151,879 shares outstanding $ Net Asset Value per share $ Offering price per share Class A * $ Minimum redemption price per share Class A ** $ Class C shares: Net Assets applicable to 9,236 shares outstanding $ Net Asset Value and offering price per share $ Minimum redemption price per share Class C *** $ *A maximum sales charge of 4.50% is imposed on Class A shares. **Class A shareholders pay a 0.50% contingent deferred sales charge ("CDSC") if Class A share purchases exceeding $3 million are redeemed within one year of purchase. *** A CDSC of 1.00% is imposed in the event of certain redemption transactions within one year of purchase. The accompanying notes are an integral part of these financial statements. 360 Funds STATEMENT OF OPERATIONS SEMI-ANNUAL REPORT The USX China Fund For the Six Months Ended October 31, 2012 (Unaudited) Investment income: Dividends (net of foreign tax paid of $46) $ Interest 61 Total investment income Expenses: Investment advisory fees Distribution fees - Class A Distribution fees - Class C 50 Accounting and transfer agent fees Legal fees Registration fees Audit fees Custody fees Compliance officer compensation Miscellaneous Trustee fees Insurance fees Pricing fees Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized gain (loss) on investments: Net realized loss on investments ) Net change in unrealized depreciation on investments Netloss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 360 Funds STATEMENTS OF CHANGES IN NET ASSETS SEMI-ANNUAL REPORT The USX China Fund For the Six Months Ended October 31, 2012 For the Year Ended April 30, 2012 Increase (decrease) in Net Assets (Unaudited) Operations: Net investment loss $ ) $ ) Net realized loss on investments ) ) Net change in unrealized appreciation (depreciation) on investments Net decrease in net assets resulting from operations ) ) Increase (decrease) in net assets from capital share transactions (Note 2) ) Total decrease in net assets ) ) Net Assets: Beginning of period $ $ End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 360 Funds FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Period SEMI-ANNUAL REPORT The USX China Fund Class A For the Six Months Ended October 31, 2012 For the Year Ended April 30, 2012 For the Year Ended April 30, 2011 For the Year Ended April 30, 2010 For the Year Ended April 30, 2009 For the Year Ended April 30, 2008 (Unaudited) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions: From net realized capital gain - ) ) Total distributions - ) ) Net Asset Value, End of Period $ Total Return (b) )% (c) )% )% % )% % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % (d) % After fees waived and expenses absorbed % (d) % Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% (d) )% )% )% )% )% After fees waived and expenses absorbed )% (d) )% )% )% )% )% Portfolio turnover rate % (c) % (a) Per share amounts were calculated using the average shares method. (b) Total return in the above table represents the rate that the investor would have earned or lost in an investment in the Fund assuming reinvestment of dividends. (c) Not Annualized. (d) Annualized. The accompanying notes are an integral part of these financial statements. 360 Funds FINANCIAL HIGHLIGHTS Per Share Data For a Share Outstanding Throughout Each Period SEMI-ANNUAL REPORT The USX China Fund Class C For the Six Months Ended October 31, 2012 For the Year Ended April 30, 2012 For the Year Ended April 30, 2011 For the Year Ended April 30, 2010 For the Year Ended April 30, 2009 For the Year Ended April 30, 2008 (Unaudited) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss (a) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Distributions: From net realized capital gain - ) ) Total distributions - ) ) Paid-in capital from CDSC fees - - - (b) - (b) - (b) Net Asset Value, End of Period $ Total Return (c) )% (d) )% )% % )% % Ratios/Supplemental Data Net assets, end of period (in 000's) $
